 
 
IB 
Union Calendar No. 167
112th CONGRESS 1st Session 
H. R. 2171
[Report No. 112–251] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2011 
Mr. Labrador (for himself, Mr. Hastings of Washington, Mr. Lamborn, Mr. Broun of Georgia, Mr. Duncan of Tennessee, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Natural Resources 
 

October 14, 2011
Additional sponsors: Mr. McClintock, Mr. Landry, Mr. Duncan of South Carolina, Mr. Southerland, Mr. Coffman of Colorado, and Mr. Flores


October 14, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on June 14, 2011




A BILL 
To promote timely exploration for geothermal resources under existing geothermal leases, and for other purposes. 
 

1.Short titleThis Act may be cited as the Exploring for Geothermal Energy on Federal Lands Act.
2.Geothermal exploration notice and exclusion
(a)Definition of geothermal exploration test projectIn this section the term geothermal exploration test project means the drilling of a well to test or explore for geothermal resources on lands leased by the Department of the Interior for the development and production of geothermal resources, that—
(1)is carried out by the holder of the lease;
(2)causes—
(A)less than 5 acres of soil or vegetation disruption at the location of each geothermal exploration well; and
(B)not more than an additional 5 acres of soil or vegetation disruption during access or egress to the test site;
(3)is developed—
(A)no deeper than 2,500 feet;
(B)less than 8 inches in diameter;
(C)in a manner that does not require off-road motorized access other than to and from the well site along an identified off-road route for which notice is provided to the Secretary of the Interior under subsection (c);
(D)without construction of new roads other than upgrading of existing drainage crossings for safety purposes; and
(E)with the use of rubber-tired digging or drilling equipment vehicles;
(4)is completed in less than 45 days, including the removal of any surface infrastructure from the site; and
(5)requires the restoration of the project site within 3 years to approximately the condition that existed at the time the project began, unless the site is subsequently used as part of energy development on the lease.
(b)NEPA exclusionSection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to a project that the Secretary of the Interior determines under subsection (c) is a geothermal exploration test project.
(c)Notice of intent; review and determination
(1)Requirement to provide noticeA leaseholder intending to carry out a geothermal exploration test project shall provide notice to the Secretary of the Interior not later than 30 days prior to the start of drilling under the project.
(2)Review of projectThe Secretary shall by not later than 10 days after receipt of a notice of intent under paragraph (1) from a leaseholder—
(A)review the project described in the notice and determine whether it is a geothermal exploration test project under subsection (a); and
(B)notify the leaseholder—
(i)that under subsection (b) of this section, section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) does not apply to the project; or
(ii)that section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) applies to the project, including clear and detailed findings on any deficiencies in the project that preclude the application of subsection (b) of this section to the project.
(3)Opportunity to remedyIf the Secretary provides notice under paragraph (2)(B)(ii) that section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) applies to the project, the Secretary shall provide the leaseholder an opportunity to remedy the deficiencies described in the notice prior to the date the leaseholder intended to start of drilling under the project.
 

October 14, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
